--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


EPOXY, INC.
8% CONVERTIBLE REDEEMABLE PROMISSORY NOTE


REPLACEMENT NOTE- ORGINALLY ISSUED IN THE AMOUNTS OF $5,000 ON AUGUST 9, 2013
AND $10,000 ON JUNE 30, 2014

 
Effective Date July 13,
2016                                                                                                                               
                                         US $21,030.74.00


Due July 13, 2017




THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)
 
FOR VALUE RECEIVED Epoxy, Inc. (the “Company”) promises to pay to the order of
GW Holdings Group, LLC, and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of Twenty One Thousand Thirty
Dollars and Seventy-Four cents exactly (U.S. $21,030.74.00) on July 13, 2017
("Maturity Date").  The Company will pay interest on the principal amount
outstanding at the rate of 8% per annum, which will commence on July 13, 2016.
The interest will be paid to the Holder in whose name this Note is registered on
the records of the Company regarding registration and transfers of this
Note.  The principal of, and interest on, this Note are payable at 137 Montague
Street, Suite 291, Brooklyn, NY 11201, initially, and if changed, last appearing
on the records of the Company as designated in writing by the Holder hereof from
time to time.  The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company.  The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer.  Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.


This Note is subject to the following additional provisions:


1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.


2.           Under all applicable laws, the Company shall be entitled to
withhold any amounts from all payments it is entitled to.


3.           This Note may only be transferred or exchanged in compliance with
the Securities Act of 1933, as amended ("Act") and any applicable state
securities laws.  All attempts transfer to a non-qualifying party shall be
treated by the Company as void.  Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the
contrary.  Any Holder of this Note electing to exercise the right of conversion
set forth in Section 4(a) hereof, in addition to the requirements set forth in
Section 4(a), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.


 
1

--------------------------------------------------------------------------------

 
4.           (a)           The Holder of this Note has the option, upon the
issuance date of the stock, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") at a price ("Conversion Price") for each share of Common
Stock equal to 52% discount of the lowest trading price of the Common Stock as
reported on the National Quotations Bureau OTCQB exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the twenty prior trading days, including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price).  The Notice of
Conversion may be rescinded if the shares have not been delivered within 3
business days.  The Company shall deliver the shares of Common Stock to the
Holder within 3 business days of receipt by the Company of the Notice of
Conversion.  The Holder shall surrender this Note to the Company upon receipt of
the shares of Common Stock, executed by the Holder.  This will make clear the
Holder's intention to convert this Note or a specified portion hereof, and
accompanied by proper assignment hereof in blank.  Accrued but unpaid interest
shall be subject to conversion.  The number of issuable shares will be rounded
to the nearest whole share, and no fractional shares or scrip representing
fractions of shares will be issued on conversion.  In the event the Company
experiences a DTC “Chill” on its shares, the conversion price discount shall be
increased to 60% while that “Chill” is in effect.  Notwithstanding anything to
the contrary contained in the Note (except as set forth below in this Section),
the Note shall not be convertible by Investor, and Company shall not effect any
conversion of the Note or otherwise issue any shares of Common Stock to the
extent (but only to the extent) that Investor together with any of its
affiliates would beneficially own in excess of 9.99% (the “Maximum Percentage”)
of the Common Stock outstanding.  To the extent the foregoing limitation
applies, the determination of whether a Note shall be convertible (vis-à-vis
other convertible, exercisable or exchangeable securities owned by Investor or
any of its affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by Investor and
its affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to Company for conversion,
exercise or exchange (as the case may be).  No prior inability to convert a
Note, or to issue shares of Common Stock, pursuant to this Section shall have
any effect on the applicability of the provisions of this Section with respect
to any subsequent determination of convertibility. For purposes of this Section,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(e) of the 1934 Act (as defined below)
and the rules and regulations promulgated thereunder.  The provisions of this
Section shall be implemented in a manner otherwise than in strict conformity
with the terms of this Section to correct this Section (or any portion hereof)
which may be defective or inconsistent with the intended Maximum Percentage
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this Section shall apply to
a successor holder of this Note and shall be unconditional, irrevocable and
non-waivable.  For any reason at any time, upon the written or oral request of
Investor, Company shall within one (1) business day confirm orally and in
writing to Investor the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Note.  During the first six months, this Note is in effect, the
Investor may not convert this Note pursuant to this paragraph.
 
(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid, by the Company, in
Common Stock ("Interest Shares").  Holder may send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above.  The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.
 
(c)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.


(d)           In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.


5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.


6.           The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.


7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.


8.           While this Note is outstanding and to the extent the Company grants
any other party more favorable investment terms (whether via interest rate,
original issue discount, conversion discount or look-back period), the terms of
the Note shall automatically adjust to match those more favorable terms.
 


 
2

--------------------------------------------------------------------------------

 
9.           If one or more of the following described "Events of Default" shall
occur:


(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or


(b)           Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or


(c)           The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or


(d)           The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or


(e)           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or


(f)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or


(g)           One or more money judgments, writs or warrants of attachment, or
similar process, in excess of Twenty One Thousand Thirty Dollars and Seventy
Four cents ($21,030.74) in the aggregate, shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of fifteen (15) days or in any
event later than five (5) days prior to the date of any proposed sale
thereunder; or


(h)           The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or


(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;


(j)           If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;


(k)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or


(l)           The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or


(m)           The Company shall lose the “bid” price for its stock in a market
(including the OTCQB marketplace or other exchange).


(n)           The Company is in arrears for more than 30 days with its Transfer
Agent, the conversion discount shall be increased from 52% to 60%.


(o)           A default has been declared against the Company, which has not
been cured in any other loan or Note agreement.


 
3

--------------------------------------------------------------------------------

 
Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law.  Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law.  In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company.  This penalty shall increase to $500 per
day beginning on the 10th day.  The penalty for a breach of Section 8(n) shall
be an increase of the outstanding principal amounts by 20%.  In case of a breach
of Section 8(i), (k), or (l) the outstanding principal due under this Note shall
increase by 50%.  If this Note is not paid at maturity, the outstanding
principal due under this Note shall increase by 10%.


If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.


At the Holder’s election, if the Company fails for any reason to deliver to the
Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Failure to Deliver Loss and the Company must make the Holder whole as follows:


Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]


The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.
 
 
10.           In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.


11.           Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


12.           The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer.  Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.


13.           The Company, immediately upon the share increase of the Company
shall issue irrevocable transfer agent instructions reserving a 4 times transfer
agent reserve of its Common Stock for conversions under this Note (the “Share
Reserve”). The investor shall have the right to periodically request that the
number of Reserved Shares be increased so that the number of Reserved Shares at
least equals 400% of the number of shares of Company common stock issuable upon
conversion of the Note. The Company shall pay all costs associated with issuing
and delivering the shares. At all times, the reserve shall be maintained with
the Transfer Agent at four times the amount of shares required if the Note would
be fully converted.


14.           The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc.  This notice shall be given to the Holder as soon as
possible under law.


15.           This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto.  The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York.  This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.




Dated:                                           


 
 


EPOXY, INC.


By: __________________________________


Title: _________________________________

____
Initials


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A




NOTICE OF CONVERSION


 (To be Executed by the Registered Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Epoxy Inc.   (“Shares”) according
to the conditions set forth in such Note, as of the date written below.


If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.


Date of
Conversion:                                                                                                                                
Applicable Conversion
Price:                                                                                                                     
Signature:                                                                                                                     
[Print Name of Holder and Title of Signer]
Address:                                                                                                                     
 
 


SSN or EIN:                                                                 
Shares are to be registered in the following name:


Name:                                                                                                                                
Address:                                                                                                                     
Tel:                                                                
Fax:                                                                 
SSN or EIN:                                                                


Shares are to be sent or delivered to the following account:


Account
Name:                                                                                                                     
Address:                                                                                                                     





 


____
  Initials
 
6

--------------------------------------------------------------------------------

 
